RENDERED: FEBRUARY 4, 2022; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2021-CA-1178-WC
                            AND
                    NO. 2021-CA-1276-WX


JAMES VIARS (DECEASED)
ESTATE; BETTY STEWART,
ADMINISTRATRIX;
MANDI EMERSON AS NEXT FRIEND
OF ALEXANDER VIARS, A MINOR;
MANDI EMERSON AS NEXT FRIEND
OF GIANNH VIARS, A MINOR;
AND ANGELLA CAMPBELL AS
NEXT FRIEND OF ELIAS
HAWK YOUNG, A MINOR          APPELLANTS/CROSS-APPELLEES



     PETITION/CROSS-PETITION FOR REVIEW OF A DECISION
v.        OF THE WORKERS’ COMPENSATION BOARD
                  ACTION NO. WC-18-50746



CUMBERLAND MILLWORK
& SUPPLY, INC.;
HONORABLE GRANT
S. ROARK, ADMINISTRATIVE
LAW JUDGE; AND WORKERS’
COMPENSATION BOARD             APPELLEES/CROSS-APPELLANTS
                                OPINION
                 AFFIRMING IN PART, REVERSING IN PART,
                           AND REMANDING

                                   ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: The Estate of James Viars, et al., appeal from a

decision of the Workers’ Compensation Board (hereinafter “Board”) which

affirmed in part, reversed in part, and remanded a decision of an administrative law

judge (hereinafter “ALJ”). Appellants argue that a statute which, under certain

circumstances, denies workers’ compensation benefits to an employee who is

injured while intoxicated does not apply, contrary to the Board’s decision.

Cumberland Millwork & Supply, Inc. (hereinafter “Cumberland”) cross-appeals

and argues that a blood test is not required to prove a person’s intoxication and that

any workers’ compensation benefits awarded should be reduced due to James

Viars’ not utilizing safety equipment. We agree with Appellant that the statute at

issue does not apply here. We also agree with Cumberland that the testing of a

person’s blood is not required, but also conclude that there was insufficient

evidence presented that Mr. Viars was intoxicated. We affirm in part, reverse in

part, and remand.




                                         -2-
                    FACTS AND PROCEDURAL HISTORY

             Mr. Viars was employed by Cumberland. On December 21, 2018,

Mr. Viars was making deliveries for Cumberland when he was involved in a motor

vehicle accident that resulted in his death. It is undisputed that his death occurred

during the course and scope of his employment. Mr. Viars did not die immediately

and was in the hospital for a number of days. During his hospitalization,

amphetamines, methamphetamines, and cannabinoids were found in his urine.

             Mr. Viars’ estate and dependents sought workers’ compensation

benefits after his death. Cumberland indicated it would defend against the benefits

by alleging the accident was caused by Mr. Viars’ intoxication. Cumberland also

alleged that Mr. Viars was not utilizing the required safety equipment, a seatbelt,

when the accident occurred.

             The primary issue in this appeal revolves around the interpretation of

Kentucky Revised Statutes (KRS) 342.610. The current version of this statute,

which was in effect at the time of Mr. Viars’ accident, states in relevant part:

             (1) Every employer subject to this chapter shall be liable
                 for compensation for injury, occupational disease, or
                 death without regard to fault as a cause of the injury,
                 occupational disease, or death.

             ...

             (3) Liability for compensation shall not apply to injury,
                 occupational disease, or death to the employee if the


                                          -3-
                employee willfully intended to injure or kill himself,
                herself, or another.

             (4) If an employee voluntarily introduced an illegal,
                 nonprescribed substance or substances or a prescribed
                 substance or substances in amounts in excess of
                 prescribed amounts into his or her body detected in
                 the blood, as measured by a scientifically reliable test,
                 that could cause a disturbance of mental or physical
                 capacities, it shall be presumed that the illegal,
                 nonprescribed substance or substances or the
                 prescribed substance or substances in amounts in
                 excess of prescribed amounts caused the injury,
                 occupational disease, or death of the employee and
                 liability for compensation shall not apply to the
                 injury, occupational disease, or death to the
                 employee.

The previous version of this statute is also relevant for our purposes and stated in

relevant part: “(3) Liability for compensation shall not apply where injury,

occupational disease, or death to the employee was proximately caused primarily

by voluntary intoxication as defined in KRS 501.010, or by his or her willful

intention to injure or kill himself, herself, or another.” KRS 342.610(3) (amended

2018). Voluntary intoxication is defined as “intoxication caused by substances

which the defendant knowingly introduces into his body, the tendency of which to

cause intoxication he knows or ought to know, unless he introduces them pursuant

to medical advice or under such duress as would afford a defense to a charge of

crime.” KRS 501.010(4).




                                          -4-
              With these statutes in mind, we now turn to the evidence presented to

the ALJ. It is undisputed that there was no test on Mr. Viars’ blood during his

hospitalization. Appellants’ expert, Michael Ward,1 testified that the detection of

drugs in Mr. Viars’ urine did not indicate that the drugs were in Mr. Viars’ blood at

the time of the accident. He testified that the only way to detect whether drugs

were in Mr. Viars’ blood at the time of the accident, and in what amounts, would

have been to test his blood. He testified that urine tests are not good for

determining a person’s impairment from drugs. Mr. Ward’s opinion was that a

person’s urine could test positive for drugs, but that the drugs may have already

been cleared from the blood.

              Cumberland presented the testimony of its expert, Dr. Daniel

Wolens.2 He testified that Mr. Viars’ urine was tested three times over a forty-

eight-hour period. It was his opinion that since the drugs were present in the urine

over this period of time, Mr. Viars had to ingest the drugs close to the time of the

accident.




1
 Mr. Ward is a forensic toxicologist who is an adjunct professor at Eastern Kentucky University,
an assistant professor at the University of Kentucky, and owns a consulting firm, Toxchem, Inc.
2
 Dr. Wolens is a doctor with Kentuckiana Occupational Health Associates, Ltd. He is board
certified in preventative medicine, a member of the American Board of Quality Assurance and
Utilization Review Physicians, and a member of the American Board of Independent Medical
Examiners.

                                              -5-
              The primary contested issue in this case was the application of KRS

342.610(4). Cumberland maintained Mr. Viars was intoxicated at the time of the

accident; therefore, he was not entitled to benefits. Appellants argued that since

Mr. Viars’ blood was not tested, KRS 342.610(4) does not apply. The ALJ found

that Mr. Ward’s testimony was more persuasive and held that Mr. Viars’ blood was

not “scientifically, reliably tested to determine the presence of illegal substances at

levels which would cause a disturbance of mental or physical capacities.” The

ALJ held Cumberland did not carry its burden of establishing the intoxication

affirmative defense; therefore, the benefits claim was not barred by KRS

342.610(4).

              Another issue addressed was the application of KRS 342.165(1).

KRS 342.165(1) states:

              If an accident is caused in any degree by the intentional
              failure of the employer to comply with any specific
              statute or lawful administrative regulation made
              thereunder, communicated to the employer and relative
              to installation or maintenance of safety appliances or
              methods, the compensation for which the employer
              would otherwise have been liable under this chapter shall
              be increased thirty percent (30%) in the amount of each
              payment. If an accident is caused in any degree by the
              intentional failure of the employee to use any safety
              appliance furnished by the employer or to obey any
              lawful and reasonable order or administrative regulation
              of the commissioner or the employer for the safety of
              employees or the public, the compensation for which the
              employer would otherwise have been liable under this


                                          -6-
             chapter shall be decreased fifteen percent (15%) in the
             amount of each payment.

Cumberland argued that there was evidence that Mr. Viars was not wearing his

seatbelt when the accident occurred; therefore, because he was not wearing this

safety device, his benefits should be reduced by fifteen percent.

             The ALJ held that while there was no evidence to suggest Appellant

was wearing a seatbelt at the time of the accident, there was also no evidence that

the seatbelt was functioning properly at the time of the accident. In other words,

there was no evidence whether or not Mr. Viars intentionally did not wear the

seatbelt. The ALJ also held that KRS 342.165(1) requires that the workplace

accident be caused by the intentional failure of the employee to use the safety

equipment. In this case, there was no evidence that the accident was caused by Mr.

Viars’ failure to wear a seatbelt; therefore, KRS 342.165(1) did not apply.

             The ALJ entered an interlocutory order regarding the applicability of

KRS 342.610(4) and KRS 342.165(1), and additional discovery and proceedings

occurred. During this time, Cumberland argued that it could still prevent the

Appellants from recovering benefits because of Mr. Viars’ intoxication.

Cumberland claimed that even though there was no blood test showing the

presence of drugs in Mr. Viars’ blood at the time of the accident, there was still

evidence that he was intoxicated. Cumberland maintained that while it was not

entitled to the KRS 342.610(4) presumption that the accident was caused by Mr.

                                         -7-
Viars’ drug use, KRS 342.610(4) still allowed Cumberland to present an

intoxication defense.

             In a final order and award, the ALJ concluded that the previous

version of KRS 342.610 would allow Cumberland to continue with the intoxication

defense, but the version in effect at the time did not. The ALJ held that because

the Legislature amended the statute to require a scientifically reliable blood test to

utilize the intoxication defense, without said blood test showing the presence of

drugs in the blood at levels that could cause intoxication, the defense was not

available. The ALJ also reiterated that KRS 342.165 did not apply and that the

award would not be reduced by fifteen percent. The ALJ awarded death benefits

and medical expenses.

             Cumberland then appealed to the Board. The Board affirmed the

ALJ’s conclusion that a test of an employee’s blood was required before the

presumption in KRS 342.610(4) would apply. The Board disagreed, however, with

the ALJ’s decision that Cumberland could not still attempt an intoxication defense.

The Board held that there was nothing in KRS 342.610(4)

             preventing the ALJ, after making a determination that the
             presumption does not apply, from reviewing the evidence
             in the record and making a determination as to whether
             [Viars] was intoxicated and, if so, whether that
             intoxication was the primary causal factor of his accident
             and fatal injuries. . . . In other words, there is nothing
             within KRS 342.610(4) that imposes an absolute ban


                                          -8-
              upon the ALJ considering other evidence in the record in
              the event the statutory presumption is not applicable.

The Board vacated the award of benefits and remanded the case to the ALJ to

review the evidence and determine whether Viars was intoxicated and if that

intoxication was the primary factor in causing the accident. Finally, the Board

agreed with the ALJ that the fifteen percent reduction found in KRS 342.165(1)

did not apply. This appeal and cross-appeal followed.

                                      ANALYSIS

              We will first address the issues raised in Cumberland’s cross-appeal.

Cumberland’s first argument is that the Board erred in determining that the

presumption set forth in KRS 342.610(4) requires a test performed on the blood.

The Board interpreted the phrase “detected in the blood, as measured by a

scientifically reliable test” as requiring a test on the actual blood itself.

Cumberland argues that any test that can establish the presence of intoxicating

substances in the blood would be valid and that a test of the blood is not required.

              “The function of further review of the [Board] in the Court of Appeals

is to correct the Board only where [the] Court perceives the Board has overlooked

or misconstrued controlling statutes or precedent, or committed an error in

assessing the evidence so flagrant as to cause gross injustice.” Western Baptist

Hosp. v. Kelly, 827 S.W.2d 685, 687-88 (Ky. 1992). As the proper interpretation

of a statute is purely a legal issue, our review is de novo. Commonwealth v. Long,

                                            -9-
118 S.W.3d 178, 181 (Ky. App. 2003) (citations omitted). When engaging in

statutory interpretation,

             our main goal is “to give effect to the intent of the
             General Assembly.” The clearest indicator of that intent
             is the “language the General Assembly chose, either as
             defined by the General Assembly or as generally
             understood in the context of the matter under
             consideration.” And “[w]here the words used in a statute
             are clear and unambiguous and express the legislative
             intent, there is no room for construction and the statute
             must be accepted as written.”

Bell v. Bell, 423 S.W.3d 219, 223 (Ky. 2014) (footnotes and citations omitted).

“We must interpret statutes as written, without adding any language to the

statute[.]” Commonwealth v. Chestnut, 250 S.W.3d 655, 661 (Ky. 2008) (footnote

and citations omitted).

             We agree with Cumberland’s argument. The statute requires that a

“scientifically reliable test” be used to detect “an illegal, nonprescribed substance

or substances or a prescribed substance or substances in amounts in excess of

prescribed amounts” in the blood of an injured employee. The language does not

require a test of the blood. We believe it is possible to determine if an intoxicant is

in a person’s blood without testing the blood itself. For example, a breathalyzer

test is a scientifically reliable test used to determine the presence of alcohol in a

person’s blood and the amount of alcohol in a person’s blood; however, it does not




                                          -10-
test the blood itself.3 A test like this would satisfy the requirement set forth in

KRS 342.610(4).

              While we agree with Cumberland’s interpretation of the statute, we

still affirm the decision that the presumption does not apply in this case.4 Here,

Cumberland and Appellants each presented an expert who testified regarding the

efficacy of the urine testing performed on Mr. Viars. The ALJ believed Mr. Ward,

Appellants’ expert, was more credible in his opinion that one cannot determine if

illegal substances were present in Mr. Viars’ blood at the time of the accident by

examining his urine tests.

                     KRS 342.285 designates the ALJ as the finder of
              fact. Paramount Foods, Inc. v. Burkhardt, 695 S.W.2d
              418 (Ky. 1985), explains that the fact-finder has the sole
              authority to judge the weight, credibility, substance, and
              inferences to be drawn from the evidence. Special Fund
              v. Francis, 708 S.W.2d 641, 643 (Ky. 1986), explains
              that a finding that favors the party with the burden of
              proof may not be disturbed if it is supported by
              substantial evidence and, therefore, is reasonable.

AK Steel Corp. v. Adkins, 253 S.W.3d 59, 64 (Ky. 2008). “Substantial evidence

means evidence of substance and relevant consequence having the fitness to induce



3
 We note that KRS 342.610(4) seems to omit alcohol. The statute mentions illegal substances
and prescribed substances used in excess of the prescribed amount. Alcohol is neither illegal nor
prescribed.
4
 This Court may affirm on other grounds. Commonwealth Natural Resources and Environment
Protection Cabinet v. Neace, 14 S.W.3d 15, 20 (Ky. 2000); O’Neal v. O’Neal, 122 S.W.3d 588,
589 n.2 (Ky. App. 2002).

                                              -11-
conviction in the minds of reasonable men.” Smyzer v. B. F. Goodrich Chemical

Co., 474 S.W.2d 367, 369 (Ky. 1971) (citation omitted). “Although a party may

note evidence which would have supported a conclusion contrary to the ALJ’s

decision, such evidence is not an adequate basis for reversal on appeal.” Whittaker

v. Rowland, 998 S.W.2d 479, 482 (Ky. 1999) (citation omitted).

             Here, Cumberland had the burden of proving there were illegal

substances in Mr. Viars’ blood at the time of the accident, but they failed.

Appellants’ expert was deemed more credible and the ALJ believe the urine test

could not reliably determine if there were illegal substances in Mr. Viars’ blood at

the time of the accident. Cumberland’s evidence in this case was not so

overwhelming as to compel a finding in its favor; therefore, we affirm the

judgment of the ALJ and Board that the presumption found in KRS 342.610(4)

does not apply. See Snawder v. Stice, 576 S.W.2d 276, 279-80 (Ky. App. 1979)

(citations omitted).

             Cumberland’s other argument on appeal is that the Board erred in

determining that the fifteen percent reduction in benefits found in KRS 342.165(1)

did not apply. As previously mentioned, KRS 342.165(1) states that any award

should be reduced by fifteen percent “[i]f an accident is caused in any degree by

the intentional failure of the employee to use any safety appliance furnished by the

employer or to obey any lawful and reasonable order or administrative regulation


                                         -12-
of the commissioner or the employer for the safety of employees or the public[.]”

Cumberland claims that because Mr. Viars was not wearing his seatbelt at the time

of the accident, KRS 342.165(1) should apply.

             We disagree. KRS 342.165(1) states that the fifteen percent reduction

applies when an accident was “caused in any degree by the intentional failure” of

an employee to wear a safety device. (Emphasis added.) Here, there was no

evidence that the motor vehicle accident was in any way caused by Mr. Viars not

wearing a seatbelt. We affirm as to this issue.

             We now move on to Appellants’ appeal. Appellants argue that the

Board erred in determining that Cumberland can still use an intoxication defense

even though they did not carry the burden of proving there was an illegal substance

in Mr. Viars’ blood at the time of the accident. The ALJ held that KRS 342.610(4)

did not allow an intoxication defense without a reliable test on Mr. Viars’ blood.

The Board reversed the ALJ and held that without the blood test, Cumberland was

not entitled to the presumption that the illegal substances caused the work injury;

however, Cumberland could still use other evidence that Mr. Viars was intoxicated

in order to prevent the award of benefits. Appellants argue that the way the statute

is written precludes any intoxication defense without evidence that there were

illegal substances in Mr. Viars’ blood at the time of the accident.




                                         -13-
             KRS 342.610(1) states that workers’ compensation benefits are to be

awarded regardless of fault. “Since its inception, a premise of the Act has been

that a worker’s negligence will not defeat a claim for a resulting injury.” Campbell

v. City of Booneville, 85 S.W.3d 603, 606 (Ky. 2002). The previous version of

KRS 342.610 stated that an employee was entitled to benefits unless the

employee’s injury “was proximately caused primarily by voluntary intoxication[.]”

KRS 342.610(3) (amended 2018). In other words, the previous version of KRS

342.610 stated that employees were entitled to benefits, regardless of fault, unless

they were voluntarily intoxicated. It is without question that had the old version of

KRS 342.610 still been in effect when Mr. Viars was injured, Cumberland would

have an intoxication defense.

             KRS 342.610 was amended in 2018 and the voluntary intoxication

language was removed. In addition, the current version of KRS 342.610(4) was

introduced. Now KRS 342.610 states that an employee is entitled to benefits,

regardless of fault, but if an employer can prove that the employee had illegal

substances or prescribed substances in excess of the prescribed amount in his or

her blood at the time of the injury, it will be presumed that the injury was caused

by the illegal or prescribed substances.

             “The workers’ compensation system is controlled by the state and is

governed by legislative enactments.” Dowell v. Matthews Contracting, 627


                                           -14-
S.W.3d 890, 896 (Ky. 2021). The system “is a statutory scheme that may be

amended as the General Assembly chooses, provided it fits within our

constitutional framework.” Id. at 894-95.

             When a statute is amended, the presumption is that the
             [L]egislature intended to change the law. Our Supreme
             Court has held that “[i]n determining legislative intent
             certain presumptions are indulged. One of these is that
             . . . where a clause in an old enactment is omitted from
             the new one, it is to be inferred that the Legislature
             intended that the omitted clause should no longer be the
             law.” Likewise:

                      [w]here a statute is amended or re-enacted in
                      different language, it will not be presumed
                      that the difference between the two statutes
                      was due to oversight or inadvertence on the
                      part of the Legislature. On the contrary, it
                      will be presumed that the language was
                      intentionally changed for the purpose of
                      effecting a change in the law itself.

City of Somerset v. Bell, 156 S.W.3d 321, 326 (Ky. App. 2005) (footnotes and

citations omitted).

             The Board held that nothing in the current version of KRS 342.610(4)

banned an employer from raising an intoxication defense even when it did not

produce a scientifically reliable test showing illegal substances were in an

employee’s blood. The Board also cited to three cases to support its decision:

Campbell, supra; Wilson v. Wizor, 544 S.W.2d 231 (Ky. 1976); and Ford Motor

Company v. Smith, 283 Ky. 795, 143 S.W.2d 507 (1940).


                                          -15-
             We believe the Board erred in its interpretation. The cases cited by

the Board dealt with previous versions of KRS 342.610 and those versions all

contained the voluntary intoxication language. The Board’s reliance on these cases

was misplaced as they dealt with old versions of the statute and not the current

version which does not contain the voluntary intoxication language.

             In addition, while the Board is correct that nothing in KRS 342.610

specifically states that an employer is banned from raising an employee’s

intoxication even when they do not provide a scientifically reliable blood test, there

is nothing in the statute that allows it either. The previous version of KRS 342.610

allowed an employer to raise an intoxication defense without restriction. The

current version requires a test showing illegal or prescribed substances in the blood

and has no general provision allowing for an intoxication defense. The Legislature

specifically removed the voluntary intoxication language and created a statute that

requires a test showing illegal or prescribed substances in the blood. We believe

the language in the current version of the statute requires that the substances be

found in the employee’s blood before an intoxication defense can be raised.

             Had the Legislature kept the voluntary intoxication language of the

old version of the statute and also included the new language found in KRS

342.610(4), Cumberland would still have a viable intoxication defense.

Cumberland would not be entitled to a presumption that the drugs caused the


                                         -16-
injury; however, it would still be able to introduce evidence that Mr. Viars was

under the influence and try to persuade the ALJ that this was the proximate and

primary cause of the injury.

             Workers’ compensation is a creature of statute and is controlled by the

enactments of the Legislature. As the statute is currently written, the only avenue

for an intoxication defense is when there is a test showing illegal or prescribed

substances in the blood.

                                  CONCLUSION

             Based on the foregoing, we affirm in part, reverse in part, and remand.

On remand, the Board will order that Cumberland is not entitled to raise an

intoxication defense and will reinstate the workers’ compensation award if it finds

said award was supported by the evidence.



             ALL CONCUR.



BRIEFS FOR                                 BRIEF FOR APPELLEE/CROSS-
APPELLANTS/CROSS-                          APPELLANT CUMBERLAND
APPELLEES:                                 MILLWORK & SUPPLY INC.:

Mark D. Knight                             Guillermo A. Carlos
Somerset, Kentucky                         Lexington, Kentucky




                                         -17-